UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7462


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY MAURICE TYSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00371-TDS-1)


Submitted: July 22, 2021                                          Decided: August 11, 2021


Before GREGORY, Chief Judge, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Maurice Tyson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Maurice Tyson, Jr., appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record,

we conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm the district court’s order. United States v. Tyson, No. 1:16-cr-

00371-TDS-1 (M.D.N.C. Sept. 14, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2